                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION


RACHEL MILLER; TEXAS DEMOCRATIC
PARTY; DNC SERVICES CORP., d/b/a
DEMOCRATIC NATIONAL COMMITTEE;
DSCC; and DCCC,                                           Civil Action No. 1:19-cv-01071-LY

                        Plaintiffs,

         v.

RUTH HUGHS, in her official capacity as the
Texas Secretary of State,

                        Defendant.


        PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION FOR A LIMITED
                             PROTECTIVE ORDER

         The Secretary continues in her effort to invent the law out of whole cloth, maintaining her

position that should Dr. Grant’s rebuttal report, which will be in response to a report he has not yet

seen and has no basis to conjecture at the contents of, contains any new information, that will

entitle the Secretary to a second deposition of Dr. Grant. This is not the law, and the Secretary is

not entitled to seek a deposition of Dr. Grant now, before his rebuttal report, while maintaining

some imagined right to seek a second deposition later should his report cross an arbitrary boundary

which the Secretary has concocted. Given the compressed discovery schedule in this matter, the

Court should issue a limited protective order now to resolve this dispute. Should the Secretary

wish to proceed with her scheduled deposition of Dr. Grant that is her prerogative, but she should

do so with the clear understanding that she only gets one bite of the apple.1 In addition, the

Secretary’s response indicates that she may now be taking the position that the schedule that she



1
    As noted by the Secretary, Dr. Grant’s deposition is now expected to take place on March 16.


                                                  1
proposed to the Court will not afford sufficient time for relief. See Resp. at 2 n.1. If that is in fact

the case, the Secretary should state so clearly now, so that Plaintiffs may renew their application

for a preliminary injunction, which was withdrawn clearly and solely because the Secretary’s

counsel clearly indicated to the Court that a decision in August would leave sufficient time to

implement a remedy.

                                            ARGUMENT

        A.      The Secretary’s assertion regarding her right to depose Dr. Grant if his
                rebuttal report contains additional information is legally baseless.

        The Secretary ignores all of the precedent cited in Plaintiff’s Motion for a Protective Order

regarding when a party is and is not entitled to a second deposition, instead incorrectly maintaining

that the language of Rule 26 itself permits her a second deposition of Dr. Grant should his rebuttal

report, which will be written to respond to a report he has not yet seen, contain additional

information. But the Secretary fails to explain why Rule 26, standing alone, should permit a second

deposition in this circumstance, and the case law is unequivocal: a second deposition is the

exception, not the rule, and the Court looks to whether the first deposition is necessary. See ECF

No. 45 at 8-9. It is highly likely that Dr. Grant will need to include something additional in his

rebuttal report to address a new argument raised by the Secretary’s expert. Indeed, the case law

that the Secretary cited in the parties’ attempts to meet and confer over this issue makes it clear

that any other rule “would lead to the inclusion of vast amounts of arguably irrelevant material in

an expert’s report on the off chance that failing to include any information in anticipation of a

particular criticism would forever bar the expert from later introducing the relevant material.”

Crowley v. Chait, 322 F. Supp. 2d 530, 551 (D.N.J. 2004).2 It is entirely permissible for Dr. Grant



2
 In her response in opposition to the motion for a protective order, the Secretary wisely
abandons reliance on this case.


                                                   2
to file a rebuttal report that includes information that “repel[s] other expert testimony” not yet

filed, the Court’s Scheduling Order (which adopted the proposed schedule submitted by the

Secretary) expressly contemplates that he may, and the Secretary must either accept that possibility

in making the choice to proceed with Dr. Grant’s currently scheduled deposition, or wait and take

Dr. Grant’s deposition following his rebuttal report. Taking his deposition now with the

expectation of a right to take his deposition again is anathema to the limitations on discovery in

the Federal Rules, which are “intended to control discovery, with its attendant costs and potential

for delay.” ECF No. 45 at 9. The Court should make clear that the Secretary cannot abuse discovery

in this manner.

       B.         Plaintiffs seeks a protective order based on an entirely predictable, if not
                  inevitable, scenario

       The Secretary stridently maintains that the scenario in which she might seek a second

deposition is a hypothetical, and so the Court should not rule now, but the Secretary’s continued

obfuscation of her position shows the near inevitability of the scenario Plaintiffs request that this

Court guard against. Plaintiffs asked the Secretary twice prior to filing their motion whether she

would seek a second deposition of Dr. Grant merely based on his rebuttal report responding to

arguments raised in the Secretary’s response report, and the Secretary refused to answer. See ECF

No. 45-1 at 1-2. One searches the Secretary’s response motion in vain for an answer to this

straightforward question, as the Secretary purposefully dodges the issue by continuing to state she

will not seek a second deposition of Dr. Grant based on the filing of his rebuttal report “alone,”

ECF No. 46 at 4, which simply means the Secretary will not seek a second deposition solely

because of the mere act of filing a rebuttal report. At the same time, the Secretary clearly maintains

the position that she believes she is entitled to seek a second deposition dependent upon what is

contained in that rebuttal report. The Secretary is engaged in creative wordsmithing in order to set



                                                  3
the groundwork for taking Plaintiffs’ experts’ deposition twice. She should be dissuaded from this

notion now, so as not to cause unnecessarily delay and complicate discovery and these proceedings

later.

         C.     If the Secretary wants to question Dr. Grant on all of the information
                contained in both of his reports, she can wait for his rebuttal report.

         Should the Secretary wish to question Dr. Grant regarding the entire scope of his

arguments, she remains free to have her single deposition of him occur following the filing of his

rebuttal report. That she may need to conduct a number of expert depositions in three weeks based

on a schedule which she agreed to previously (indeed, a schedule that she proposed to the Court)

is hardly a justification for her to have one chance to depose him now, and one to depose him later.

See ECF No. 46 at 3. If the Secretary is concerned about expert deposition scheduling following

rebuttal reports, Plaintiffs are happy to begin coordinating that scheduling now rather than waiting

and encountering unnecessary delay, but the Secretary’s piecemeal approach to deposing Dr. Grant

now, leaving open the possibility of a second deposition, and suggesting the Court can resolve this

issue at a later date suggests delay may actually be her goal.

         Further, while the limited timeframe between rebuttal reports and the close of discovery

provides no basis for the Secretary’s arguments here, it does provide further justification for this

Court to resolve this issue now. Simply put, waiting to decide this dispute until the Secretary

inevitably seeks a second deposition of Dr. Grant three weeks before the close of discovery in this

case risks prolonging discovery, unnecessarily escalating the costs of this litigation, and

thoroughly wasting the Court’s and the parties’ time. Given the expedited timeframe for this

matter, the Court should instead decide this question now so that both parties have clarity as they

begin noticing and scheduling depositions, and so that this dispute does not unnecessarily hinder

this case moving forward.



                                                 4
        D.      The Secretary should be required to clearly state her current position on
                whether the schedule allows the Court adequate time to issue an order and
                for a remedy to be implemented if this matter is tried in July.

        Finally, in regards to scheduling, the Secretary’s misrepresentation of the parties’

interactions with the Court regarding the scheduling of this matter is deeply concerning. See ECF

No. 46 at 2 n.1. At the November 22, 2019 hearing the Court held on this matter, Plaintiffs

explicitly stated that they had sought to move on a preliminary basis in this matter in order to have

relief in time for the November 2020 election. Hr’g Tr. 4:19–6:3. It was then that the Court asked

the Secretary by when a decision would be needed to afford relief, and the Secretary’s counsel

eventually answered that relief could be afforded if a decision was issued in late August. Id. 6:5-

7:16. Based on that representation, the Court proposed that Plaintiffs withdraw their preliminary

injunction and the trial in this matter proceed to trial on an expedited basis. Id. 7:17-8:19. Plaintiffs

also agreed to the Court’s proposal regarding the withdrawal of their preliminary injunction based

on the Secretary’s representation, expressly reserving the right to renew their motion should the

Secretary’s position about when relief was needed change. Id. 8:20-9:1; see also Dec. 2, 2019

Order (granting motion to withdraw application without prejudice and expressly stating “Plaintiffs

retain their right to renew the application or file an amended application for a preliminary

injunction at a later date, should they determine it necessary to protect their interests”) (ECF No.

27). In other words, the entirety of the scheduling of this case up until this point was based on the

Secretary’s representation regarding timing, and if the Secretary now maintains that representation

was incorrect those decisions should be revisited and the Secretary should explain why she misled

Plaintiffs and this Court.

                                       II.     CONCLUSION

        For all of the reasons discussed, Plaintiffs request the Court grant the limited protective

order they previously requested. See ECF No. 45 at 9-10.


                                                   5
Dated this 21st day of February, 2020.   Respectfully submitted,

                                          /s/ Skyler M. Howton
                                          Skyler M. Howton
                                          PERKINS COIE LLP
                                          500 North Akard St., Suite 3300
                                          Dallas, TX 75201-3347
                                          Telephone: (214) 965-7700
                                          Facsimile: (214) 965-7799
                                          showton@perkinscoie.com

                                          Marc E. Elias*
                                          Elisabeth C. Frost*
                                          John M. Geise*
                                          PERKINS COIE LLP
                                          700 Thirteenth St., N.W., Suite 600
                                          Washington, D.C. 20005-3960
                                          Telephone: (202) 654-6200
                                          Facsimile: (202) 654-9959
                                          melias@perkinscoie.com
                                          efrost@perkinscoie.com
                                          jackianderson@perkinscoie.com
                                          jgeise@perkinscoie.com

                                          Abha Khanna*
                                          PERKINS COIE LLP
                                          1201 Third Avenue, Suite 4900
                                          Seattle, WA 98101-3099
                                          Telephone: (206) 359-8000
                                          Facsimile: (206) 359-9000
                                          akhanna@perkinscoie.com

                                          Gillian Kuhlmann*
                                          PERKINS COIE LLP
                                          1888 Century Park East, Suite 1700
                                          Los Angeles, CA 90067-1721
                                          Telephone: (310) 788-3245
                                          Facsimile: (310) 843-1244
                                          gkuhlmann@perkinscoie.com

                                          Counsel for the Plaintiffs
                                         *Admitted Pro Hac Vice

                                          Chad W. Dunn, TX# 24036507
                                          Brazil & Dunn, LLP
                                          4407 Bee Caves Road, Suite 111



                                          6
                                               Austin, Texas 78746
                                               Telephone: (512) 717-9822
                                               Facsimile: (512) 515-9355
                                               chad@brazilanddunn.com

                                               Counsel for Plaintiff Texas Democratic Party




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on February 21, 2020, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system, which will send a notice of electronic filing to

all counsel of record.

                                               /s/ Skyler M. Howton
                                               Skyler M. Howton




                                               7
